Appeal from Sup. Ct. Err. Conn. (Probable jurisdiction noted, 379 U. S. 926.) Motion of Dr. John M. Adams et al. for leave to file brief, as amici curiae, granted. Motion of Catholic Council on Civil Liberties for leave to file brief, as amicus curiae, granted. Motion of Planned Parenthood Federation of America, Inc., for leave to file brief, as amicus curiae, granted. Motion of Planned Parenthood Federation of America, Inc., for leave to participate in oral argument, as amicus curiae, denied. Whitney North Seymour for Adams et al. Alfred L. Scanlan for Catholic Council on Civil Liberties. Morris L. Ernst, Harriet F. Pilpel and Nancy F. Wechsler for Planned Parenthood Federation of America, Inc.